ELMORE, Judge.
Defendant pled guilty to the Class C felony of statutory rape. See N.C. Gen. Stat. § 14-27.7A(b) (2003). During the plea hearing, defendant stipulated to a Prior Record Level IV based on the prior convictions listed on the sentencing worksheet prepared by the State. In accordance with the terms of the plea agreement, the trial court sentenced defendant to an active prison term of 80 to 105 months, the minimum possible sentence within the applicable mitigated range. See N.C. Gen. Stat. § 15A-1340.17(c), (e) (2003). Defendant gave timely notice of appeal in open court.
Counsel appointed to represent defendant on appeal has been unable to identify any issue with sufficient merit to support a meaningful argument for relief. He asks this Court to conduct its own review of the record for possible prejudicial error. Counsel has shown to the satisfaction of this Court that he has complied with the requirements of Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985), by advising defendant of his right to file written arguments with this Court and providing him with the necessary documents. Defendant has not filed any written arguments with this Court, and a reasonable time for him to do so has passed.
In accordance with Anders, we have fully examined the record to determine whether any issues of arguable merit appear therefrom. Inasmuch as defendant stipulated to both his prior convictions and Prior Record Level and received the specific mitigated sentence provided for in his plea agreement, we conclude he has no remaining grounds for appeal within his limited statutory appeal of right under N.C. Gen. Stat. § 15A-1444(a1), (a2). Accordingly, his appeal is dismissed. See State v. Hamby, 129 N.C. App. 366, 369, 499 S.E.2d 195, 196 (1998) (citing State v. Golden, 96 N.C. App. 249, 385 S.E.2d 346 (1989)).
Dismissed.
Judges HUNTER and STEELMAN concur.
Report per Rule 30(e).